Worswick, A.C.J.
¶39 (dissenting) — While I recognize the unprecedented fiscal challenge that the recent recession has posed for our legislature, I respectfully dissent from the majority’s holding that the legislature’s 2009-2011 biennial appropriation of the NOVA4 account’s excess fund balance to the state parks budget was constitutional. While nonhighway and nonmotorized recreational facilities may benefit from a well-funded parks maintenance and operation budget, the legislature’s finding that “the appropriation of funds from the NOVA account during the 2009-2011 fiscal biennium for maintenance and operation of state parks or to improve accessibility for boaters and off-road vehicle users at state parks will benefit boaters and off-road vehicle users and others who use nonhighway and nonmotorized recreational facilities” in and of itself is insufficient to overcome the constitutional prohibition on motor vehicle gas tax funds being used for nonhighway purposes. Former RCW 46.09.170 (2009), recodified as RCW 46.09.520.
*742¶40 I hold a differing view of the scope of the article II, section 40 refund provision in the Washington Constitution. This provision, which defines “[r]efunds authorized by law for taxes paid on motor vehicle fuels” as a “highway purpose” cannot reasonably be interpreted to provide unfettered discretion to the legislature to appropriate these refunds without limitation. Wash. Const. art. II, § 40.
¶41 The State and the majority both cite Nw. Motorcycle Ass’n v. Interagency Comm. for Outdoor Recreation, 127 Wn. App. 408, 110 P.3d 1196 (2005) (NMA) to support this appropriation. NMA dealt with the broader question of whether a one percent withdrawal from the motor vehicle fund fell within the refund provision of article II, section 40. I do not read NMA to stand for the proposition that the legislature, under its plenary powers of taxation, may do whatever it wants with this “refund.” And as the NMA court recognized, a refund is generally “ ‘a sum that is paid back.’ ” 127 Wn. App. at 415 (quoting Webster’s Third New International Dictionary 1910 (1993)). This is particularly relevant here because our constitutional analysis requires us to look to the plain language of the text and afford such its reasonable interpretation. Wash. Water Jet Workers Ass’n v. Yarbrough, 151 Wn.2d 470, 477, 90 P.3d 42 (2004). I find no plausible argument that the transfer of the NOVA excess fund balance to cover a shortfall in the budget for state parks comports with the plain meaning and a reasonable interpretation of the refund provision.
¶42 The State’s position, that the refund mechanism under article II, section 40 authorizes the appropriation in this instance, is an end run around the constitution’s explicit prohibition on the use of highway funds for nonhighway purposes. And despite the fact that we presume statutes to be constitutional and we are generally deferential to the legislature in light of its plenary taxing and spending powers, I still find the appropriation here to be improper. By endorsing the State’s expansive interpretation of article II, section 40, the majority has essentially *743authorized the legislature to enact a NOVA excess fund balance transfer for nearly any purpose, so long as the legislature makes a finding that nonhighway users will benefit, regardless of how weak the link is. Based on this, I dissent.

 Nonhighway and off-road vehicle activities funding under RCW 46.09.520 is generally referred to as the NOVA program.